Case 7:21-cv-01275-VB Document 21 Filed 08/16/21 Page 1of 3

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK | i

 

COREY A. LATIMER, SR.,
Plaintiff,

 

 

v.
; AMENDED

SUPERINTENDENT MARK ROYCE, ; ORDER OF SERVICE
Individually and as Superintendent of
Greenhaven Correctional Facility; SERGEANT — : 21 CV 1275 (VB)
ROSITA ROSSY, in her Individual and Official
Capacities, SERGEANT DAVID MAZELLA, in
his Individual and Official Capacities;
SHELLEY MALLOZZI, Individually and as
Director of DOCCS’s Inmate Grievance
Program; and ANTHONY ANNUCCI,
Individually and as Acting Commissioner of
DOCCS,

Defendants. :
x

 

Plaintiff, proceeding pro se and in forma pauperis, brings claims under 42 U.S.C. § 1983
for violations of his constitutional rights. On June 28, 2021, defendants moved to dismiss the
complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). (Doc. #15). In his opposition to
defendants’ motion, plaintiff requested leave to file an amended complaint, which the Court
granted by Order dated July 27, 2021. (Docs. ##18, 19).

On August 12, 2021, plaintiff filed an amended complaint. (Doc. #20). In the amended
complaint, plaintiff adds claims against two new defendants: Anthony Annucci and Shelley
Mallozzi.

To allow plaintiff to effect service on defendants Anthony Annucci and Shelley Mallozzi
through the U.S. Marshals Service, the Clerk of Court is instructed to fill out U.S. Marshals
Service Process Receipt and Return forms (“USM-285 form”) for defendants Annucci and
Mallozzi. The Clerk of Court is further instructed to issue summonses listing defendants

Annucci and Mallozzi and deliver to the Marshals Service all paperwork necessary for the

1

 

Tenor

 

 

 
Case 7:21-cv-01275-VB Document 21 Filed 08/16/21 Page 2 of 3

Marshals Service to effect service upon defendants Annucci and Mallozzi. The service addresses
for these defendants are appended to this Order.

It is plaintiff’s responsibility to ensure that service is made within 90 days of the date the
summons is issued and, if necessary, to request an extension of time for service. See Meilleur v.
Strong, 682 F.3d 56, 63 (2d Cir. 2012). Plaintiff also must notify the Court in writing if
plaintiff’s address changes, and the Court may dismiss the action if he fails to do so.

Moreover, because plaintiff has filed an amended complaint, defendants’ motion to
dismiss the original complaint is TERMINATED AS MOOT.

CONCLUSION

The Court directs the Clerk of Court to complete the USM-285 form with the addresses
for the listed defendants and deliver all documents necessary to effect service on defendants
Annucci and Mallozzi to the U.S. Marshals Service.

Defendants’ motion to dismiss is terminated as moot. The Clerk is instructed to terminate
the motion. (Doc. #15).

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Dated: August 13, 2021
White Plains, NY

SO ORDERED:

|

Vincent L. Briccetti
United States District Judge

 

 

 
Case 7:21-cv-01275-VB Document 21 Filed 08/16/21 Page 3 of 3

APPENDIX

1) Anthony Annucci
Department of Community Corrections and Community Supervision
1220 Washington Avenue, Building 2
Albany, NY 12226

2) Shelley Mallozzi
Department of Community Corrections and Community Supervision
1220 Washington Avenue, Building 2
Albany, NY 12226

 

 
